Citation Nr: 1624265	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  09-00 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus type II (diabetes), to include as secondary to service connected arteriosclerotic heart disease and hypertension, with history of a systolic murmur and calcification of aortic valve.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and R.T.


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to May 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A hearing was held before the Board in October 2010.  A transcript is of record.

The Board previously remanded this claim in February 2011 for further development.  In May 2014, the Board denied the Veteran's claim.  He appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In December 2014, the Court issued an order granting a joint motion for partial remand (JMR).  The JMR specified that the Veteran is not pursuing the issue of entitlement to diabetes mellitus as secondary to herbicide exposure.  The issue on appeal has been modified to remove this theory of entitlement.  Thereafter, in April 2015, the Board remanded the claim to send proper notice to the Veteran regarding evidence that is needed to support a claim for service connection on a secondary basis and to obtain an addendum medical opinion from the January 2008 examiner regarding the secondary service connection claims.


FINDING OF FACT

The Veteran's diabetes did not have onset during active service, was not caused by an event, disease or injury during active service, did not manifest within one year of separation from active service, nor was it caused or aggravated by a service-connected disability.



CONCLUSION OF LAW

The criteria for service connection for diabetes, to include as secondary to service connected arteriosclerotic heart disease and hypertension, with history of a systolic murmur and calcification of aortic valve have not been met.  38 U.S.C.A. §§  1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e), 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The duty to notify has been met.   See July 2007 VCAA correspondence and the October 2010 Board hearing transcript.   Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records, Social Security Administration (SSA) records and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In compliance with the remand directives, an addendum medical opinion regarding the Veteran's secondary service connection claims, specifically the aggravation element of the claim, was obtained in August 2015 as well as an August 2015 letter providing notice to the Veteran regarding what is needed to support his claims.  There has been substantial compliance with the remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Merits

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish service connection, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Certain chronic diseases, such as diabetes mellitus, which are listed in 38 C.F.R. § 3.309(a) , may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  

However, if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (quoting 38 C.F.R. § 3.303(b)).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

VA treatment notes from July 1999 to August 2007 and August 2009 to January 2011 document the Veteran's diabetes diagnosis and treatment.  Moreover, the January 2008 VA examination and subsequent August 2015 VA addendum both diagnose the Veteran with diabetes.  These diagnoses satisfy the first prong of the service connection claim.

The Veteran has not asserted that his diabetes mellitus began in service, nor do the service treatment records show such onset.  Post-service evidence similarly does not reflect symptomatology related to diabetes for many years after service discharge.  The first indication of diabetes was not until July 1999, when a VA treatment record noted a diagnosis of Type II diabetes mellitus.  As such, Type II diabetes mellitus was not manifest to a compensable level within one year of the Veteran's separation from active duty; service connection for this disorder is not warranted on a presumptive basis as a chronic disability. See 38 C.F.R. §§ 3.307, 3.309 (2015).  Moreover, as the symptoms are not documented until many years after service, and the Veteran does not relate his diabetes to service, continuity of symptomatology is not established. 38 C.F.R. § 3.303(b) .

Turning to the Veteran's contention that his diabetes was caused by his service-connected disabilities, medical evidence that the Veteran's service connected disabilities caused or aggravated the Veteran's diabetes is necessary in order to establish service connection on a secondary basis.  

A January 2008 VA examiner opined the Veteran's diabetes mellitus is not caused by or the result of his service connected arteriosclerotic heart disease and hypertension, with a history of systolic murmur and calcification of the aortic valve.  The opinion was based on the review of medical literature, medical records and clinical experience of the examiner.  However, this opinion is inadequate.  The deficiency of the opinion is that the language 'caused by or related to" does not address aggravation.  Similarly, the language "due to", or "etiologically related", or "the result of" does not adequately address whether a nonservice connected disability was aggravated by a service connected disability.  See generally, El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  Rather, the question is whether the diabetes was worsened beyond its natural progression by either the arteriosclerotic heart disease or hypertension with history of systolic murmur and calcification of the aortic valve.

Following a review of the available medical records, an August 2015 VA addendum opinion was provided, curing the defects of the January 2008 VA medical opinion.  The August 2015 examiner opined the Veteran's diabetes is not (50 percent or greater probability) related to or caused by his service-connected arteriosclerotic heart disease and hypertension, with a history of systolic murmur and calcification of aortic valve.  Additionally, the Veteran's diabetes is not (50 percent or greater probability) aggravated by any of his medications used to treat his service-connected arteriosclerotic heart disease and hypertension, with a history of systolic murmur and calcification of aortic valve.  

The examiner provides a thorough discussion of the manifestations of the Veteran's hypertension, diabetes, and arteriosclerotic heart disease along with the medications that are used to treat the impairments.  Indicating the Veteran's systolic murmur was diagnosed first, then hypertension then diabetes, the examiner states each of the claimed conditions has its own pathophysiology and one does not cause or aggravate the other.  She included detailed rationale for her conclusions with citation and discussion of supporting medical treatise and research.  She was also shown to have fully considered his lay history.

The Board assigns probative weight to this medical opinion, finding the clarifying opinion to be well-reasoned and thorough, having considered the entire record, including available service treatment records as well as providing specific medical evidence for the opinions rendered.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  

The Board acknowledges the Veteran's testimony regarding his belief that his diabetes was caused by his military service or his service-connected disabilities.  However, the Veteran's assertions that his diabetes was caused by his service connected arteriosclerotic heart disease and hypertension, with history of a systolic murmur and calcification of aortic valve or any prescription medications are lay statements that purport to provide a nexus opinion between his service and his condition.  The Board finds the Veteran's statements are not competent for this purpose.  Although it is an error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 
The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether the Veteran's service connected arteriosclerotic heart disease and hypertension, with history of a systolic murmur and calcification of aortic valve caused his diabetes is not something that can be determined by mere observation.  

Consequently, the only competent and the most probative evidence of record is the August 2015 VA medical addendum opinion which determined that there was no relationship between the Veteran's diabetes his service-connected arteriosclerotic heart disease and hypertension, with a history of systolic murmur and calcification of aortic valve.  The preponderance of evidence is against the finding that the Veteran's is entitled to service connection for diabetes as secondary to his service-connected disabilities.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2015); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus type II (diabetes), to include as secondary to service connected arteriosclerotic heart disease and hypertension, with history of a systolic murmur and calcification of aortic valve is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


